DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 19 September 2022 is acknowledged.
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 September 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0120646).
Regarding independent claim 16, Lee teaches a display device (Fig. 7, Element 103) comprising a base substrate (Fig. 7, Element 210) including a light-emitting area and a non-light-emitting area around the light-emitting area; a wavelength conversion pattern (Fig. 7, Element 470) disposed on the base substrate (210), in the light-emitting area; and a light-emitting element layer (Fig. 7, Element 300) disposed between the wavelength conversion pattern (470) and the base substrate (210), the light-emitting element layer (300) including a pixel electrode (Fig. 7, Element 310) disposed between the wavelength conversion pattern (470) and the base substrate (210); an organic light-emitting layer (Fig. 7, Element 330) disposed between the wavelength conversion pattern (470) and the pixel electrode 310), and a common electrode (Fig. 7, Element 320) disposed between the organic light-emitting layer (320) and the wavelength conversion pattern (470).
Allowable Subject Matter
Claims 1-15 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 1, the closest prior art of record, Lee (US 2018/0120646), neither shows or suggests a display device comprising, in addition to other limitations of the claim, a wavelength conversion pattern disposed on a first base substrate, and a light-emitting layer disposed on the wavelength conversion pattern, the light-emitting layer including a pixel electrode including a first conductive pattern disposed between the wavelength conversion pattern and the first base substrate; and a second conductive disposed on the wavelength conversion pattern and spaced apart from the first conductive pattern.
Due to their dependencies upon independent claim 1, claims 2-15 and 17-18 are also allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seong (US 2022/0085114) teaches a color transformation substrate and display device.  Park (US 2020/0091464) teaches a display device with multiple light emitting layers.  Kim (US 2020/0013766) teaches a light emitting display device with multiple pixel electrodes.  Narutaki (US 2019/0355928) teaches a display device with coating layer preventing deterioration.  Wu (US 2019/0348480) teaches a display device with image sensing layer.  Kamiyama (US 2019/0221623) teaches an organic EL display device with different bank heights.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9 December 2022